 COUNCIL MANUFACTURING CORP.101affected by a lawfulagreement requiring membership in a labor organization as acondition of employment.JAMES V. DEGEORGE,D/B/A DEGEORGETRANSFER & STORAGE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-I will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date of posting, and mustnot be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 609 Rail-way Exchange Building, 17th and Champa Streets, Denver,Colorado, 80202, Tele-phone No. Keystone 4-4151, Extension 513, if they have any question concerningthis notice or compliance with its provisions.Council Manufacturing Corp.andJamesN. Lott.Case No. 26-CA-1417.June 26, 1963DECISION AND ORDEROn April 17, 1963, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint. Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder.IThe Respondent's exceptions to the Intermediate Report and supporting brief are inlarge part directed to the credibility resolutions of the Trial Examiner.We will not over-rule the Trial Examiner's resolutions as to credibility,unless a clear preponderance of allrelevant evidence convinces us that they are incorrect.Upon the entire record,such con-clusion is not warranted hereStandard Dry Wall Products,91 NLRB 544,enfd. 188F. 2d 362(C A. 3).143NLRB No. 23. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on November 29 and December6, 1962, respectively, the General Counsel for the National Labor Relations Boardfor the Regional Director for the Twenty-sixth Region (Memphis, Tennessee), issueda complaint on December 28, 1962, against Council Manufacturing Corp., hereincalled the Respondent or the Company, alleging that it had engaged in certain unfairlabor practices affecting commerce within the meaning of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.The Respondent's answer denies the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held in Fort Smith, Arkansas, on February 26and 27, 1963, before Trial Examiner John P. von Rohr.All parties were representedby counsel and were afforded full opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs.Briefs were filed by the General Counseland the Respondent and they have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTCouncil Manufacturing Corp. is an Arkansas corporation with its plant and placeof business located in Fort Smith, Arkansas, where it is engaged in the manufactureof icemaking machines.During the 12 months preceding the hearing herein, Respondent shipped productsmanufactured by it valued in excess of $50,000 from its plant in Fort Smith, Arkansas,directly to points and places located outside the State of Arkansas.During thesame period, it purchased and received goods and materials valued in excess of$50,000 from points and places located outside the State of Arkansas.The Respondent concedes, and I find, that it is and has been engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAllied IndustrialWorkers of America, AFL-CIO, herein referred to as the Union,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESJames N. Lott, whom it is alleged was discriminatorily discharged on November19, 1962, was in the employ of the Respondent since May 1960. From the period1938-56, Lott was engaged in professional wrestling.However, during the periodofWorld War II he was employed by various defense industries where he heldclassifications of machinist aid, class A machinist, and general machinist.Uponthe basis of this experience and 4 years' training in vocational school during hisearly years, Lott was rated by the International Association of Machinists Union,of which he still is a member, as a general machinist.'When Lott first came with the Respondent in May 1960, he was hired as acommon laborer at the rate of $1.25 per hour.Approximately 4 months later theCompany's only machinist left its employ and Lott, after speaking to Respondent'spresident, Dansby A. Council, was given the position of company machinist.Threeweeks thereafter his hourly rate was increase to $1.40. In latter 1961, Lott toldCouncil that he had found a new job and that he was leaving the Company'semploy because he had not received a raise which had been promised him.Uponbeing so apprised, Council promptly called his bookkeeper and granted Lott a raiseto $1.75 per hour.2 In January 1962, Lott spoke to Plant Engineer Henderson andinquired as to the maximum rate a machinist could expect to earn at the Com-pany.Henderson replied that there was no set rate and asked Lott how much hewanted.Lott stated that he had been offered a job in excess of $2 per hour butthat he would remain with the Company if he received a raise to $2.Hendersonsaid he would check into it.He returned in about 15 minutes and announced that1The unrefuted and credited testimonyof Lott.2 Lott ^testifled that shortly thereafter Mrs. Council told him that if in the future he hadany difficulty In gettinga raisehe should speak to her or Mr. Henderson, the latter thenthe plantengineer. COUNCIL MANUFACTURING CORP.103Lott was granted the raise.Lott remained employed at the hourly rate of $2 untilhis termination on November 19, 1962.In addition to his employment with the Respondent, Lott for the last severalyears has leased and operated the local sports arena in the city of Fort Smith.In the promotion of wrestling matches, Lott appears on a 15-minute weekly tele-vision program known as "Wrestling Interviews."This program was sponsored bythe Respondent from January 1, 1961, to January 1, 1962.Lott also rents hissports arena for various types of public affairs, including union meetings.FromMarch through the fall of 1962, the Allied Industrial Workers Union, who werethen engaged in organizing the employees of the Norge plant in Fort Smith, heldmonthly union meetings in Lott's sports arena.3In January 1961, a number of employees requested Lott to promote an organiza-tional campaign by the International Association of Machinists at Respondent's plant.For reasons which need not be detailed here, Lott discouraged any such move atthis time and told the employees "to forget about it." 4In September 1962 some employees again approached Lott about organizingRespondent's plant, this time indicating that they were interested in the Allied In-dustrialWorkers Union. Lott thereupon contacted Clarence Gilmore, a representa-tive of the latter Union, who advised him that at the moment he was busy organizingtheNorge employees but that in the meantime Lott should "go ahead and startthings."On November 7 Lott called Gilmore and advised that Respondent'semployees were desirous of having a meeting.Gilmore advised Lott to set up adate.Lott spoke to Gilmore again on November 14 and on this occasion it wasagreed that a union meeting would be held at Lott's sports arena on November 19,a Monday, about 4:30 p.m., which was immediately after working hours .5Theemployees were notified of the November 19 meeting via word of mouth at the plantby Lott and his helper, Clarence Taylor.About 3:45 p.m. on November 19, which was about 15 minutes before quitting timeand just prior to the scheduled union meeting, Lott was called into the office ofRespondent's new plant manager, Charles Beith, and was notified by him that hewas being terminated.Concerning the conversation he had with Beith at this timeLott testified as follows: "He [Beath] said, `Jimmie, I am a new man here and Ihate to do this, but I am going to have to let you go,' and I said `Why?'He said,`We are just going to close the machine shop entirely down, and contract all of thework out' I said, `Well, you are going to need a lot of help and I wish you a lotof help."' 6Beith,while not seriously contesting Lott's version of the dischargeconversation, testified that during this conversion he explained to Lott that thereason for his termination was, as he put it, "based on the fact that we did not havethe workload there to maintain two men in the machine shop, and that his particu-lar rate of pay, I felt was not in line with the kind of work we had to do."WhileI am inclined to give full credit to Lott's version of this conversation, the ultimatedecision with respect to Lott's termination, as will be hereinafter noted, does notturn on whatever Beith told Lott at the time of his termination.On November 20 Lott, upon returning to the plant to pick up his tools, encoun-tered President Council.While it is not necessary to set forth the entire conversationwhich ensued, Lott credibly testified that when he asked Council why he was re-leased,Council replied that he did not know, that Beith was running the plant.When Lott finally brought up the subject of the Union, Council replied, accordingto Lott, that it was not the Union at all but that "he did not like for racketeers tocome in like they were on the south side of town." 7Respondent's Defenses; Concluding FindingsCharles Beith, Respondent's newly hired plant manager, assumed duties andreported to the plant for the first time on Thursday, November 15, 1962 8 Beith3 Other unions utilizing the sports arena for union meetings were the United Auto Work-ers and the United Furniture Workers.4The credited testimony of Lott.eLott's arena was a 10 to 12 minute drive from the plant.6The conversation ended with the note that Lott would receive a check for any vacationpay due him.7 Council's version of this conversation did not differ substantially from that of Lott's,although it was not as detailed.As Indicated,Lott's testimony as set forth above iscredited.8 Beith, previously employed as plant manager of a company located in Helena,Arkansas,wa:s Introduced to President Council on November 7, 1962, while on a visit to Fort SmithCouncil engaged him as plant manager for the Respondent Company on November 9. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he wasput incomplete charge of all production facilities and policies;Council testified that Beith was given carte blanche authority to operate the plantBeith spent November 15 and 16, the last 2 days of the week, in familiarizinghimself with the plant.Lott credibly testified that he was introduced to Bertharoundnoonof November 15 and that he did not see him again until the follow-ing Monday.With this background we turn now to a consideration of Beith's reasons or ex-planationfor his termination of Lott on November 19, the believability of whichmust necessarily play an important part in resolving the issue of alleged discrimina-tionagainst this employee. It might be stated here that at various times through-out his testimony Beith advanced different reasons for Lott's termination. I shallbegin with those mentioned by him in his direct examinationBeith began his explanation of Lott's termination by stating that while makingthe rounds of the plant on November 16 and theafternoonofNovember 15 heobserved a lack of activity in the machine shop.Continuing Beith testified thatover the weekend he reviewed the Company's personnel records and ascertainedthat "Jimmie Lott was in the position of being fifteencents anhour over the nextemployee to him, and was drawing more than his leadinan who was directing hiswork."The leadman in question, Beith said, was Jack Price.Continuing further,Beith testified as follows: "On Monday, I went over this situation with Jack Priceand with J. T. Corbell, the plant engineer, and it was my decision that the workwe had there was repetitive machine operator work rather than machinist, and forthat reason, along with the inequitable position of wages, I decided on the termina-tion of Jimmie Lott. I had observed, not from a matter of watching this specifically,but from the fact it was so very obvious that the work being performed over the2-day period that I had watched it, and on the following Monday, this work wasprimarily being done by Jimmie [Clarence] Taylor, who at that time was gen-erally recognizedas JimmieLott's helper."So much forBeith's testimony on direct.Beginningwith the firstassignedreasonfor Lott'stermination,i.e., thathinging onthe alleged fact that Lott wasin the inequitablepositionof receiving higher wages than Jack Price, describedby Beith as "his [Lott's] leadman who was directing his work," this reason mustbe rejected because the quoted testimony concerning Price's status over Lott isnot in accord with the credible evidence.Thus Lott, who testified before Beith,testifiedon cross-examinationthat "Mr. Price had no relation to me at all inthemachine shop."Lott's testimony to this effect is credited.Pricewas notcalled upon to testify and there is no evidence at all to indicate that Price had any-thingto do withthe operationsof the machineshopwhere Lott worked.9 Infact, the record disclosed that other than Lott's being responsible to top manage-ment there was no one who directly supervised his work. If anything, Lott's statusitselfwas akin to that of a leadman, for it is undisputed that Lott assigned work toClarence Taylor, his helper in the machine shopAccordingly, the instant reasongiven by Beith for Lott'stermination is notcredited and is based upon a state-ment which is contrary to fact.As to the secondreasonwhich Beith gave in his direct testimony for terminatingLott, i.e., that Lott's work was more repetitive machine operator work than thatof a machinist and that this work primarily was being done by Lott's helper,Clarence Taylor,Beithlater testified that this conclusion was based largely fromhis personalobservationof the situation while at the plant on November 15 and 16.I cannot but regard this testimony as incredible on its face. I have heretoforecredited Lott's testimony that during these 2 days he saw Beith only on the briefoccasion of being introduced to him.But even accepting Beith's testimony atits best, Beith first said he could not estimate the time that he observed Lott andTaylor in the machine shop.He finally conceded that it was less than an houreach day.10To me it would strain credulity to believe that in this brief periodBeith could make any judgment as to the nature or amount of work being performedin the machine shop; and this not to mention the fact that Beith did not evendiscussthematter with either of the two men involved.ilMoreover, Beith con-0 Clarence Taylor, who took Lott's place, testified that Price is now his supervisor andnowis in charge of the paint and machine shops1" At another point Berth testified, "I observed them [Lott and Taylor] only as a partof my going around the plant.I did not specifically watch the machine shop"[Emphasissupplied ]111 can give little weight to Berth's testimony that at sometime prior to Lott's termina-tion on Monday he discussed the nature and extent of work performed in the machine shopwith Jack Price and J. T. Corbell, the plant engineer.Beeth gave no details as to what COUNCIL MANUFACTURING CORP.105ceded that at the time of Lott's termination he did not know that Lott was amachinist or any of his background as a machinist 12 In short, I do not credit thesecond reason given by Beith for his termination of Lott.Turning now to the reasons which Beith added during cross-examination for histerminationof Lott, Beith first cited "reducing costs" in the machine shop as afurther reason for releasing Lott.At this point certain additional facts must bestated.Lott was the only employee in the plant who at the time of his termina-tion put in a full 40-hour workweek.For about a week prior to his termination,Lott and Taylor were engaged in salvaging parts of roller shafts.Lott describedthis as a dangerous operation and one which required experienced lathe work.Additionally, Lott testified that he was waiting for certain experimental parts onwhich he had started to work to be returned from TulsaLott's testimony isunrefuted, and it is found, that there was sufficient work to keep both Lott andTaylor busy at the time of Lott's termination.Returning to Beith's citing thecutting of costs as one reason for Lott's termination, Respondent points to thefact that subsequent to Lott's termination Taylor remained as the only employeein the machine shop until the latter part of JanuaryAt that time a new em-ployee, one Rex Ritter, was hired as part-time helper for Taylor.13Althoughit thus appears that for a period Taylor was able to handle the bulk of the ma-chine shop work, this in itself byno means isdispositive of the issue.Thus,and in addition to the other circumstances surrounding Lott's termination whichare hereinafter discussed, the evidence reveals that: (1) Taylor testified that thejigshe was using had been made by Lott and that he was not certain of hisability to build new ones when these became obsolete; 14 (2) on atleast one oc-casion Respondent was required to contract out the sharpening of tools, this workpreviously having been performed by Lott; and (3) there remains the undisputedfact that when work picked up Respondent was required to hire additional helpforwork in the machine shop.Moreover, assuming the temporary need foronly one machinist, it would seem far more logical for Respondent to have letTaylor go rather thanits seniorand most experienced employee 15On cross-examinationBeith volunteered yet an additional reason for his ter-minationof Lott, this being in connection with the fact that Respondent wasoperating with a reduced work force at this time and that all of the employees,with the exception of Lott, had been cut back to 30 hours.16Referring to thissituation,Beith testified that one reason for terminating Lott was to impress hissupervisors with the necessity of providing every employee with 8 hours' work.Lott was thereforeterminated,he said,as an "example"to impresshis supervisorsof this fact.Whatever Beith had in mind, I find it difficult to comment on thistestimony other than to say that I cannot comprehend how the termination of Lottcould somehow improve the morale or effectiveness of the supervisory staff. IfBeith wanted to impress his supervisors that all employees should work the samenumber of hours, this purpose could have been just as well accomplished by puttingPrice or Corbell allegedly told him at this timeSignificantly neither Corbell nor Pricewere called by Respondent 'to corroborate Beith concerning any such conversation12As indicated above, the evidence discloses that Beith was far too insufficiently ac-quainted with Lott's work in the machine shop to lend any credence to his testimony thata reason for terminating Lott was based on his judgment that Lott was not performing thework of a machinistBut without belaboring the matter, the evidence discloses that Lottin fact spent a substantial portion of his time in engaging in what is generally recognizedasmachinist work.In addition to making jigs, sprockets, crusher shafts, and latches,Lott's unrefuted testimony shows that he engaged in various experimental work for theRespondent, the nature of which obviously entailed the skill of a machinist as contrastedto a machine operator.13Ritter continued in this capacity as of the time of the hearing.14While Taylor had some background in machinist work, his qualifications to fill variousof Respondent's machine shop requirements were largely acquired through on-the-job train-ing from Lott15 It is undisputed that Beith did not offer Lott the opportunity to remain on the job ata reduced rate16Respondent's businessof manufacturing ice machines is of a seasonable natureLay-offs of production employees and a reduction in hours worked customarily take place in thefall of the year.Significantly, Respondent began to increase its work force shortly afterthe termination of Lott.Thus, Beith testified that a buildup of Respondent's work forcebegan on November 26 and that the total work force was increased by some 40 or 45 em-ployees since he started as plant manager. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDLott on the same number of hours as the other employees rather than by theoutright termination of his employment 17Respondent's brief cites a number of cases supporting the familiar principle thatthe burden of proof is upon the General Counsel to establish by substantial evidencethat the employer has been guilty of an unlawful act, not upon the employer toexplain and justify his actions.On the other hand, the courts have recognized thatin discharge cases indication of discrimination may be inferred from the failure ofan employer's explanation of a discharge to stand up under scrutiny.N.L.R.B. v.Griggs Equipment, Inc.,307 F. 2d 275 (C.A. 5). It is also well settled that directevidence of an intention to violate the Act is not a prerequisite to a finding ofviolation.Such evidence is rarely obtainable, and findings of discrminatory motiva-tion must frequently rest on inference.N.L.R.B. v. Piedmont Wagon and Manu-facturing Company,176 F. 2d 695, 696 (CA.4.);HartsellMillsCompany v.N.L.R.B.,111 F. 2d 291, 293 (C.A.4);N.L.R.B. V. Bear Brand Roofing, Inc.,312 F. 2d 616 (C.A. 10).As heretofore indicated, and upon the entire record in this case, I do not credit thetestimony of Beith as to his asserted reasons for terminating Lott.Not only dohis reasons fail to stand up under scrutiny, but it is against all reason to believethat any employer, let alone a new man unfamiliar with either Respondent's opera-tions or Lott's qualifications, would so suddenly dispense with the services of sucha competent, experienced, and skilled employee as Lott unless some outside reasonexisted therefor.As noted at the outset of this report, Respondent so valued theservices of this employee that it granted him several and substantial wage increasesto prevent him from leaving its employ.Further evidence of Respondent's thereto-fore high regard for Lott is the very fact that just before his termination it per-mitted him to work a full 40-hour workweek while that of all other employees hadbeen reduced to 32.Upon the entire record in this case, I am convinced and find that Lott's abruptdischarge within 15 minutes of quitting time on November 19 came as a directresult of Respondent's ascertaining that a union organizational meeting of its em-ployees was to be held at Lott's sports arena just after working hours.Directevidence of company knowledge attributable to the Respondent is shown by the ad-mission of John Tindle, whom I find to be a supervisory employee,18 that during amorning break on November 19 he learned about the union meeting to be held laterthat day at Lott's sports arena.Additionally, Gerald Thornton, an employee calledby the Respondent, testified that Lott had advised him about the meeting and thaton November 19 at "approximately quitting time" he discussed the matter withJack Price and asked Price "whether or not I should go." Similarly, Gene Wood,also an employee called by the Respondent, testified that at "quitting time" heasked Price if he should attend the meeting.Beith, it will be recalled, testifiedhaving consulted with Price on November 19, purportedly concerning Lott's workin the machine shop.1917I am convinced that this latter reason, at least, was added by Beith on cross-examination as an afterthought and was given in an attempt to further rationalize hisaction in terminating Lott. In fact the very diversity of reasons cited by Beith for takingthis action casts all the more doubt upon his entire testimony.As a further illustration, Beith in the early part of his direct testimony said that hehad a "very personal connection" with one Leon Dutcher, whom he identified as the headof a tool and die shop located near Respondent's plant.While Beith did not follow thisup, this testimony came in immediately following his testimony that at the time of Lott'stermination he told Lott that the experimental work in the machine shop would be"farmed out."Accordingly, Belth left the distinct impression of intimating that he in-tended to farm this work out to Dutcher and that this was a reason for releasing Lott.But here Beith's testimony was left in the air.The only other reference to Dutcher inthe record was made during certain unrelated testimony of President Council to the effectthat Dutcher now supervises the south side of Respondent's plant. I can therefore butregard Beith's confusing testimony concerning the farming out of work to Dutcher as butanother example of his attempt to cover up the real reason for his termination of Lott.11For the sake of continuity, my discussion of Tindle's supervisory status is reserved forthe succeedingsection herein.19Onthe basis that Thornton and Woodas Respondent witnessestestified on directexamination that Price was their supervisor at the time of the above conversations, I findthat Price was a supervisor withinthe meaningof the Act.However, this does not de-tract from my previous finding that Price was not, as Beith had testified, a leadman overLott.To the contrary, the recordisclearthat neither Thornton nor Wood were em-ployedin Respondent'smachine shop. COUNCIL MANUFACTURING CORP.107By reason of all the foregoing, and upon the entire record in the case, I con-clude and find that Lott was not terminated for the reasons assigned by the Respond-ent but because of his union activities, and that by so doing Respondent violatedSection 8(a)(1) and (3) of the Act.This finding is based not only upon thespecious and unbelievable reasons assigned for Lott's discharge, but by the fact thatthe very timing of Lott's termination coincided precisely with Respondent's be-coming aware of Lott's union activities.Further buttressing this conclusion is evi-dence showing that Respondent was opposed to the unionization of its employees.Thus Beith, whose decision it was to terminate Lott, conceded in his testimonythat "personally, I do not want the union."Additionally, and as noted hereinafter,Plant Engineer J. T. Corbell told Lott about 3 weeks prior to his termination that"before we have a union here, Mr. Council would close it [the plant] down and putit on automation." 20The Supervisory Status of John TindleWhile conceding that John Tindle was a supervisor within the meaning of the Actafter January 14, 1963, Respondent at the outset of the hearing challenged theGeneral Counsel's position that Tindle was a supervisor prior thereto, particularlyduring the period of the several months preceding Lott's discharge.While theRespondent appears to have abandoned this latter position,21 there being no stipula-tion as to this matter it is incumbent that a finding be made.Strong evidence tending to prove Tindle's supervisory status is found in Lott'sdetailed and unrefuted testimony of a change which took place in Respondent'ssupervisory staff in July 1962, at which time Henderson, then the plant engineer,retired from Respondent's employ.Hartnell, then the Respondent's plant manager,resigned about the same time 22But most pertinent hereto is the fact that J. T.Corbell was promoted to Henderson's position of plant engineer, at which time,according to Lott, Tindle told him that he [Tindle] was taking Corbell's place incharge of refrigeration.Neither Corbell nor Tindle, both of whom were calledby the Respondent, refuted any of Lott's testimony as aforesaid. In veiw of this stateof the record, I believe the foregoing is itself sufficient to establish Tindle to bea supervisor within the meaning of the Act. In addition, however, the unrefutedtestimony of other General Counsel witnesses reveals that Tindle assigned work tothe employees in the refrigeration department and reassigned them from one jobto another; 23 he distributed paychecks to employees; he granted at least one em-ployee time off and requested at least one employee to work overtime; 24 and headvised an employee of his layoff and subsequently recalled the same employee.25Accordingly, and in view of all the foregoing, I find that Tindle was a supervisor with-in the meaning of the Act at all times material herein.Alleged Interference, Restraint, and CoercionThe complaint, as amended by the General Counsel at the outset of the hearing,charges the Respondent as having in two instances engaged in conduct alleged tobe independently violative of Section 8(a) (1) of the Act.The first incident was testified to by Denver Parsons, a former employee of theRespondent who was discharged for fightingParsons testified that on or aboutNovember 30, 1962, he was working by himself in the south plant when Tindlecame over to his area with a group of employees whom he did not know26 Ac-cording to Parsons, he heard Tindle make a remark to these employees to the20Respondent points out that for the last several years its employees had engaged inunion talk without molestation from the Respondent.However, the testimony reveals suchtalk to have been sporadic and of a general nature.The first real attempt to organizeRespondent'semployees occurred when Lott arranged the November 19 meeting at hissports arena, a matter which, as noted, came to Respondent's attention just prior to itstermination of Lott.21This seems apparent because: (1) Although Respondent called Tindle as its witness itdid not question him concerning his supervisory status ; (2) Respondent called no otherwitnesses to challenge the testimony of General Counsel witnesses on this subject; and(3) the Respondent did not raise or argue this issue in its brief22This is in accord with the undisputed evidence that Respondent had no plant managerfor some time prior to Beith's being hired for this position.27Testimony of James Brewer.24Testimony of Robert Foreman and Thomas Buchanan.28Testimony of Thomas Buchanan.20 Parsons said he recognized some of their faces but did not know their names 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect that "they had better watch out about talking about the Union, or it mightmean their jobs."Tindle denied ever making the remark in kind. Four em-ployees called by the Respondent, all of whom worked in the north plant, testifiedof recalling a single occasion in November 1962, when they were taken by Tindleto the south plant to perform some particular work.All denied ever hearingTindlemake the remark attributed to him by Parsons. Parsons' testimony asaforesaid is not credited and I shall recommend that this allegation of the com-plaint be dismissed.As to the second incident, Lott testified that about 3 weeks prior to his termina-tion, he and Plant Engineer J. T. Corbell were discussing a newspaper item pertain-ing to a union.Upon the mention of a possibility of a union coming in Respond-ent's plant, Lott testified that Corbell stated, "Before we have a union here, Mr.Council would close it down or put it in automation."Corbell denied making sucha statement to Lott, although he conceded having discussed unions with Lott onseveral occasions and that they might have discussed something about a news-paper item pertaining to unions.Beyond that, Corbell, who testified but briefly,needlessly colored his testimony by referring to abusive language allegedly used byLott in front of a lady. I credit Lott's testimony and find that by speaking as hedid Corbell interfered, restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act and that Respondent thereby violatedSection 8(a)( 0 of the Act 27IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that Respondent offer to James N. Lott immediate andfull reinstatement to his former or substantially equivalent position, without prej-udice to his seniority and other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he would haveearned as wages from the date of the discrimination against him to the date ofoffer of reinstatement, and in a manner consistent with Board policies set forthinF.W.Woolworth Company,90 NLRB 289, with interest as provided inIsisPlumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices herein found, it is further rec-ommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act and the Union is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JamesN. Lott, thereby discouraging membership in the Union, the Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a)(3) and (1) oftheAct.271 am cognizant that whereas Lott on direct examination placed this conversation ashaving occurred about 3 weeks prior to his termination, on cross-examination he statedthat it occurred about 3 or 4 days before his release. Even so, I credit Lott's testimony.In crediting him here and in other instances in this report, it should be stated that notonly was his entire testimony inherently plausible and in keeping with the undisputed factsin this case, but my impression gained in observing him testify was that he was an honestand forthright witness who was telling the truth. COUNCIL MANUFACTURING CORP.1093.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed to them by Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that the Respondent, CouncilManufacturing Corp., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees concerning their union activities.(b)Discouraging membership in Allied Industrial Workers of America, AFL-CIO, or in any other labor organization of its employees, by discharging employeesor by discriminating in any other manner in regard to their lure or tenure of employ-ment, or any term or condition thereof.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form, join, or assist the above-named Union or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer to James N. Lott immediate, full, and unconditional reinstatement tohis former or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings that hemay have suffered as a result of the discrimination against him in the manner setforth herein in the section entitled "The Remedy."(b) Preserve and,upon request,make available to the Board or its agents, forexaminationand copying, all payroll records,socialsecuritypayment records, time-cards, personnel records and reports, and all other records necessary or appropriatein computing the amount of backpay due as herein provided.(c)Post at its plant in Fort Smith,Arkansas, copies of the attached noticemarked "Appendix A." 28Copies of said notice, to be furnished by the RegionalDirector for the Twenty-sixth Region (Memphis, Tennessee), shall, after beingsigned by an authorized representative of Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the aforesaid Regional Director, in writing, within 20 days fromthe date of this Intermediate Report and Recommended Order, what steps Re-spondent has taken to comply herewith.2928 If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order is enforced by a decree of aUnited States Court ofAppeals, thewords"A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order "29 If this Recommended Order is adopted by the Board this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT threaten our employees with closing our plant to discouragetheir union activities. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Allied Industrial Workers of Amer-ica,AFL-CIO, or in any other labor organization of our employees, by dis-charging employees,or by discriminating in any other manner in regard totheir hire or tenure of employment, or any term or condition thereof.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization,to form, join,or assistthe above-named labor organization or any other labor organization, to bar-gain collectively through representative of their own choosing,and to engagein other concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.WE WILL offer to James N. Lott immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employes are free to become or remain or refrain from becoming orremaining members of the above-named or any other labor organization.COUNCIL MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate with the Board'sRegional Office, Seventh Floor,Falls Building, 22 North Front Street, Memphis, Tennessee, 38103, Telephone No.Jackson 7-5451,if they have any questions concerning this notice or compliancewithits provisions.Superex Drugs, Inc., and Superex Drugs of Kentucky,Inc.andRetail Store Employees Union,Local 1099,Retail Clerks Inter-national Association,AFL-CIO.Case No. 9-CA-2741.June26, 1963DECISION AND ORDEROn March 29, 1963, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,143 NLRB No. 20.